  
 
  
  

       
    
       
      
 
    

   

 

 

 

re s
m : En
sitesi chien out Meosterte

   

“pa S026 SOL CHASE TENDING s+ GRENSBOROCRe ~~” “= 6 “hose
. a re tess i ho Te FORSYTH CONE. ‘16 FEEs¢ «= (24.00
a soe ee , ‘PRESENTED & RECORDED: 21/25/1908 4:30
lo, . “DICKIE C, WOOD REGISTER OF TEENS BYsTHEMAS
eee EK203? PIKE ~ Phees

Pom

    

 

Mes PLLC :
‘ ’ i : ‘This Lins For Recording Data] ’
Mail to: Chase Mortgage i 0032 i
Lote 3208-8 Oleander Loan ID: 6g 17
Wilmington, NC 28403 DEED OR TRUST

Oe | THIS DEED OF TRUST (*Secusity tastrument*) is mate on

January 23rd, 1998
So DARYL 7. DAVIDSON and PAULETTE KELLY pavips

- The grantor is
oN

% . ; CBorrower"). The trustee ig = Donald 7. Ritter Ix.

“ - i (Troatec”). The beneficiary fs CHASE MORTGAGE sRoKeRs Inc.

Which is organized and existing under the lawsof THE STATE OF NORTH CKROLINA and whose
= . address is 3208 "pF OLEANDER DRIVE, WILMINGTON KC 28403 .

(“Leader"). Botrower owes Lender the principal sum of
Fourteen Thousand and no/l0Q=<-—.... ¥

. 4 Dollars (U.S, $ 14,000.00 »

- 4 Thls debt is evidenced by Borrower's note dated the same deste as this Security Instrument (“Note*}, which provides fo
bowie 4 monthly payments, with the full debt, if not paid earlier, duc and payable on February ist, 2013 :
ro : This Security Instrument secures to

 

Protect the security of this Security Tnstrament; and (c) the performance of Borrower’
Security Instument and the Note. Por this purpose, Borrower i

i
B
E
E
R
2
a
fi

é
i

FORSYTH woty, North Carolina:
SEE ATTACHED EXHIBIT "A" LEGAL DESCRIPTION . Covaty

es seek this Deed of Trust sooumes the came Ghligation as is seamed by hat prior deed of trust reared
Lo, in Bock 1984 at Page 948 and up payment of the underlying inkbtechess, both Dosis of Inet hall
- : be omsidred pid in full and cefreled of reer,

whith has the sddress of 3849 SAWYER DRIVE, WINSTON-SALEM [Sareet, City),
North Carolina 27105 [étp Code] (“Property Address");
KOMTH CAROUNA-Singia Famity-FAIAFHEMC
-GRING] ase a STRUT Pore 280
SERRE 3

Page tote eS en DTD A Bk

 

|

i

SEP renee Nene bene ey Si RMON LS Oe CAE a”

 
   
    

  
   
 
   
   
 
 
    
     
     
    
 
 
  

(Mat aured sms divoe SAA BLO

Te

sachet i,

 

 

apis wieinse —aiahe AL ma OL Semi He

: ha — “
Et. Pn Pe tere oe
qe Ta ee Taary = a AM At 4

461, 370i CHASE LENDING +++ GREENSBORO-NC toss

 

    

ste Ty

TO HAVE AND TO HOLD this property unto Trustee and Trustee's soccessire and assigns, forever, together with ail the
improvements now or hertafver erected on the property, and all ezsements, appurtenances, and fixtures now or hereafter a part
Of the.property. All replecentents-and additions shall also be covered-by this Security Instrument. All of the foregoing is
refeived to ia this Setaxity Insurcnient as the *Property.°

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
convey the Property ‘ond that the Property is unencumbered, execpt for encumbrances of record. Borrower warrants and will
deicad generally the title to the Property against ali claiina and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for nztlonal use and non-uniform covenants with tered
Vatiations by jurisdiction to condtinte a uniform security instrament oovering real property.

UNFFORM COVENANTS. Bortower and Lender covenant and agres as followa:

1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
principal of and interest of the debt evidenced by the Note and Suny prepayrient aad late charges due under the Note.

2. Funds for Toxcs and insurance. Subject to spplicable law or to a written waiver by Lender, Borrower shall pay to
Lender on the day monthly payments are due under the Note, until the Note {s paid in full, & sum ("Funds") for: (a) yearly taxes
and assessments Which miy atiain priority over this Security Instrument as a lien on the Property; (b) yearly leasehold payments
or ground rents on the Property, if any: (c) yearly hazard or property insurance premiums; (@) yearly flood insurance premiums,
if any; (¢) youly mortgage insurance premium, if any; and (f) any sums payable by Borrower to Lender, in accordance with
the provislons of paragraph , ia Hen of the payment of mortgage Insurance premitimns. These items are called “Escrow ttems."
Leader may, at any time, collect and hold Funds in an amount not to excesd the maximum amount 2 lender for a federally
related mortgage loan may require for Borrower's escrow sccount under the federal Real Estate Settlement Procedures Act of
1974 23 amended from time to time, 12 U.S.C, Section 2601 et seq. ("RESPA"), unless enother law that applies to the Funds
sets a lesser emount. If so, Lender may, at any time, collect and hold Punds in en amount mot to exceed the lesser amount.
Lender may estimate the amount of Funds due on the basis of current data and reasonebie estimates of expenditures of future
Escrow Items or otherwise in accordance with spplicable law.

The Funds shall be held in aa institution whose deposits are Insured by « federal agency, instrumentality, or entity
(including Lender, if Lender is such an institution) or in any Feder! Hom: Loan Bank, Lender shall apply the Funds to pay the

a charge, However, Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service
used by Leader in connection with this loan, unless tpplicable law provides otherwize. Unless an agreement is made or
applicable Jaw requires interest to be paid, Lender shall not be required to pay Borrower any interest or earings on the Funds.
Borrower and Lender may agree in writing, however, that interest shall be pald on the Funds. Lender shall give to Borrower,
without charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each
debit to the Punds was made, The Punds are pledged as edditional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to Borrower
for the excess Funds in eccordance with the requirements of applicable taw. If the amount of the Funds held by Lender at any
time is not sufficicat to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in such case Borrower
shall pay to Lender the amount hecessary to make up the deficiency, Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion,

Upon payment in full of all sums secured by thls Security lostrument, Lender shall Prompuy refund to Borrower any
Pueds held by Lender. If, mder paragraph 21, Leader shall acquire or cell the Property, Lender, prior to the acquisition or sale
of the Property, shall spply any Funds held by Lender at the time of acquisition or sslo 25 3 credit against the sums secured by
this Security Instrument.

3. Application of Payments. Unless applicable Law provides otherwise, all payments received by Lender under paragraphs
1 end 2 shall be applied: first, to eny prepayment charges due under the Note; escond, to amounts payable under paragraph 2:
third, to interest due: fourth, to principal dus; ad Last, to any late charges due under the Note.

4. Charges; Liens, Borrower shall pay all taxes, assessments, charges, fines end impositions attributeble to the Property
which may eqtain priority over this Security Instamment, and leasehold Payiients or ground reats, if any. Borrower shall pay
these obligations in the manner provided in paragraph 2, or if not paid in ther manner, Borrower shall pay them on time directly
to the person owed payment. Borrower shall promptly furnish to Lender all notices of amounts to be paid under this paragraph,
If Borrower makes these payments directly, Borrower shall promptly furnish to Lender reecipts evidencing the payments.

Borrower shall promptly discharge any Ilen which has priority over this Security Instrument unless Borrower: (a) agrecs in
writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good falth the Ien
by, or defends against enforcement of the len in, legal proceedings which in the Lender's opinion Operate to prevent the
enforcement of the lien; or (c) sscures from the holder of the lien an agrecincat satisfactory to Lender subordinating the lien to
this Security Instrument. If Lender determines thet any pert of the Property is subject to a Hen which may atmin priority over
this Security Instrument, Lender may give Borower a notice identifying the lien. Borrower shall satisfy the lien or take one or
moro of the actions set forth above within 10 days of the giving of notice,

Form 3034 9/90
GAD.-SRINC) 800.01 Pago 2 of lass

BK2O37PC 186i

   

     

ORIPUDD 0}
00d 10 pisdey

OWS S.usduoosy

auiGUO Jo u

eng Ayrengys

|

PRET een gg nO

 
Me ee as
ae eee peg sts. ve eee TS
snare =a eers: re a ee we
SHAAN DN I retrial eS et a a aray al TE ee TET eee
z " , :

2 whi wine head” gab BAU KO‘ -97UL CHASE LENDING. GREBNSBORO-NC igo36

     

  
  

  

|G, agard or ‘Property Sosurance, ‘Borrower shall. keep the Improvements. now existing or hexcafter erected on the

Property insured against loes by. fire, hazards-Includéd. within the term "extended coverige” and ony other hazards, including:
floods or flooding, for which Lender requires insurance. ‘Tits insurance shall be malamained in the amounts and for the periods
that Lender-requires.. ‘Fae ingurance caitler providing’ the lisurance shall be chosen’ by Borrower subject to Lender's approval
Which shalt nor. be unreasonably withheld, If Borrower falls to maintain coverage described above, Lender may, at Lender's
optlon, obtain coverage to protect Lender's rights in the Property in sccordancs with paragraph 7.
at _ All: kisurance policies and renewals shall be acceptable to Lender and chall include a stendard mortgage clause, Lender
woe te j shall have the right to hold the policies and renewals, If Lender requires, Borrower shall promptly give to Lender all receipts of
LE pald premiums and renewal notices, In the event of los, Borrower shell give prompt notice to the insurance carrler and Lender.
Lender may make proof of loss if not made promptly Sy Borrower,

Vales Lender and Borrower otherwise agree in writing, Insurance proceeds shall be applied to restorstion or repair of the 2

  
  
   
  
 
 
  

              
  
 

(EUIBUO 19 UOIPUoD.o}
eng Ayjenty 1dog Ie pudsey

Lender may collect the insurence proceeds. Lemler may use the proceads to repair of restore the Property or to pay sums
Secured by this Security Tarrument, whether or not then due. The 30-day period will begin when the notice is given.

Uniess Lender and Borrower otherwise agres in writing, any application of proceeds to principal shall not extend or
postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the payments. If
under peragreph 21 the Property is acquired by Lender, Borrower's right to any insurance policies and proceeds resulting from

ting
damage to the Property prior to the soquisition shall pass to Lender to the extent of the cums secured by this Securicy Instrument
immediately prior to the acquisition,

 

7 1 G. Occupancy, Preservation, Maintenence and Protection of the Property: Borrower's Lean Application; Leascholds, 4 “ J
Borrower shal! occupy, establish, and use the Propesty 28 Borrower's principal residence within sixty days after the execution of ~

Co 1 De ewutity Instrument and shell continue to ovcopy the Property as Borrower's principal residence for at least ong year afte

. 3 the date of occupancy, unless Lender otherwiee agrees in writing, which consent shall not be unreasonably withheld, or unless

extenuating circumstances exist which are beyond Borrower's control. Borrower shal! not destroy, damage or impalr the

Property, allow the Property to deteriorate, or commit waste on the Propexty, Borrower shall be in default if any forfeiture

action or proceeding, whether ctvil or criminal, is begun that in Leader's Seod faith fadgment could result in forfeiture of the
Property or otherwise materially impair the len created by this Security Instrument or Lender's security interest. Borrower may
cure such 2 default and reinstate, as provided {n patagraph 18, by cansing the ectiin or proceeding to be dismissed with a ruling
that, in Lender's good faith determinziion, precludes forfeiture of the Borrower's interest in the Property or other material
impalrment of the lien creszed by this Secority Instrument or Lender's secitrity interest, Borrower shall also be in default if
Borrower, during the lean application process, gave Materlally false or inaccurate information or Statements to Lender (or failed
to provide Lender with any material information) in connestion with the loan evidenced by the Note, factuding, but not limited

» Teprescutations conceming Borrower's occupancy of the Property as © principal residence. If this Security Instrument is on a
leasehold, Borrower shall comply with all the provisions of the lease. If Borrower zequires fee title w the Property, the

 

 

then Leader may do and
pay for whatever [s necessary to protect the valva of the Property and Lender's riphts in the Property. Lender's actions may
{ include paying any sums secured by a lien which has priority over this Security Instrument, appearing in court,

paying
reasonable attornsys' fees and entering on the Property to make repairs, Although Lender may take zction under this paragraph
7, Lender dees not have to do so.

Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
Security Instrument, Unless Borrower and Lender spree to other tenns of payment, these amounts shell bear interest from the
date of disbursement at the Note rate and shall bo payable, with interest, upon notice from Lender to Borrower requesting
payment,

Form: 3034 9/90
Zip -CRINC) tos0no1

| Page 3 216 wees, FID LED
!

BK20S7PGi 662

 

“SESS ON Ue te ee ~

 
Case 19-06008 Doci1-5 Filed 03/11/19 Page4of7

rae RE SES TTD TT, 4 SY reer tig dee sy
rn Sat Bes, ot te ee ae te yee es vee ye ae
og agree ACI, py ake alee EG ee hee . ’
stati tie too, aa anne eeobeebodel :
ninwsroatht! ATT eens Rect te
vy

  

aliens ia menace pnt git anjerstcaeennnens nner
‘Sad Robe wv. dna esd | cA BAU OE of02 VADs LENULNG 44% GREBNSBUKU-NU 1) 037

Lee hte, :
rs .

    

ae
f :

4
14

‘payments indy no longer be required, ai the option of Lender, if mortgage Insurance coverage (in the amount and fot thé period
that Lender soquiteat meciien by an inearer approved by Lender again becomes available and is obtained. Borrower shall pay
the promivms required to maintala mortgage insurance in effect, or to provide a loss reserve, until the Tequirement for mortgage
insurance cds in eccordanee with any written agrotnént between Borrower and Lender or epplicable law. .
' "9. Tnspéeiion. Lender of its agent may make reasoneble entries upon end inspections of the Property. Lender shall give
Borrower notice at tha thas of or prior to an inspention specifying ressonable cante for the inspection,
10;:Condemmation: The procesds of iy award or claim for damages, direct or consequential, In comection with any
condenmation or other taking of any part of the Propesty, or for conveyance in leu of condenmation, are hereby assigned and
shall be paid to Lender.
a . In the event of a total taking of che Property, the procecds shall be applied to the sums secured by this Sceurity Instrument,
Sg 3 whether or not then duc, with any excess paid to Borrower. fn the event of a partial taking of the Property in which the fair
ae . matket-yalue of the Property immediately before the taking is equal to or greater than the amount of the sums secured by this :
i ‘ ; Security Instrument immediately before the taking, unless Borrower and Lender otherwise agree in writing, the sums secured by ;

  

bine Papen pare ee a Rae ee

(RUIBUD Jo. LoRpUDD oF

enc Aujeng 400g 40 piogey
CIS S.W20H003H

Market value of the Propexty immediately before the taking Is fess than the amount of the sums secured immediately before the
taking, unless Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the proceeds shall
be applied to the sums secured by this Security lustrument whether or not the sums are then due,

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemmor offers to make an
award or settle a claim for damages, Borrower fails to respond to Lender within 30 days after the date the notice is given,

, piion, either to restoration or repair of the Property or to the sums .
secured by thls Security Instrament, whether or not then due. } = ed
Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or ~~ °
postpons the dus date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
11. Borrower Not Released; Forbearance By Lender Not a Walver. Extension of the time for payment or modification
of amortization of the surms secured by this Security Instrument granted by Lender to imy successor in interest of Borrower shall

Tigi $
successors in interest. Any forbearance by Lender in i i

. 3 exercise of any right or remedy,
4 12, Successors aud Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agrcements of this
4 Security Instrument shall bind and benefit the successors and assigns of Lender end Bomower, subject to the provisions of
4

paragraph 17, Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this Security
instrument but does not execute the Note: (2) ia co-signing this Security Instrument only to mortgage, grant and convey that
Borrower's interest in the Propexty under the teams of this Security Instrument; (b) is not personally obligated to pay the sums
secured by this Security Instrument: and (c) agrees that Lender and any other Borcower may agree to extend, modify, forbear or
makes any accommodations with regard to the terms of this Security Instrument or the Note without that Borrower's consent.

13. Loan Charges. If the fogn secured by this Security Instrument is subject te a law which, sets maximum loan charges,
and that law is finally interpreted so that the interest or other loan charges collected or to be collected in connecdon with the
‘ loan exceed the permitted limits, then: (a) any guch loan charge shall be reduced by the amount necessary to reduce the charge
, to the permitted mit; and (6) any sums already collected from Borrower which exceeded permitted limits will be refunded to
Borrower. Lender may choose to make this refund by reducing the principal owed under the Note or by making 2 direct

payment 10 Borrower. If a refund reduces Principal, the reduction will be treated ag a partial prepayment without any
prepayment charge under the Note,

 

Lender's edidress stxted herein or any other address Lender designates by now

Jurisdiction in which the Property is located. In the
conglicts with spplicable law, such conflict shall not affcet other provisions of thls Security Instrument or the Note which can be

Siven effect without tie conflicting provision, To this end the Provisions of this Security Instrumemt and the Note are declared
to be severable.

16. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Security Tostrament,

Form 3034 8/99
CD -GRINC) res0n.0r Pea dot 6 intvare:

BK2GT7PE L663

eee ee Ae Remi

 

 
  

preplece owt
7

mts

eat: Shatie ngepeiea gibi tat

 

 

 

|
;
4
‘
'
'

 

aa wel Mw
he, 5

wii worvo Fai ‘2ayou WAR ULV 261 9791 CHASER LENDING +++ GREBNSBORO-NG

Ce re AT gt ete "es
| siNeadephnalurnal eg rte rc ASE Spreeopceds :
air ,

4
4

_ _.17-“Transfer of the Property ora Beneficial hiterest in Borrower. if all or any part of the Property ov any interest in it
is sold or transferred (or if a beneficia! interest in Borrower Is sold or transferred and trower is not a natural person) without
Lender's prier written consent, Lender may. at ite-option, immediate payment in full of al sums scoured by this
Socurity. Instrument; However, this option shall notbe exercised by Lender if exercise is prohibited by federal law as of the date
of this Sectrity Insteiment. - .

_ UW Lender exertisés this option, Lender shall give Borrower notice of ecceleration. The notice shall provide a period of not
less.than 30.days. from the dete the notica is delivered or mailed within which Borrower must pay all sums secured by this
Security Jostrument, If Borrower fai oo pay these sums prior to the expiration of this petiod, Lender may invoke any remedies
_permitiod dy this Security Instrument wi further notice or demand on Borrower, .
18: Borrower's. to Retnstete, If Borrower meets certain conditions, Borrower shall have the right to have
enforcement of this Security Instrument discontinned at any time prior to the eatiler of: (a) S days (or such other perlod as
licable Jaw may specify for reinstatement) before sale of the erty pursuant to any power of sale contained in this
ecurity Iastrament, or (b) enuy of a judgment enforcing this Security . Those conditions are that Borrower: (a) pays
Lender-ail sums which then would be dite under this Security Instrument and the Note as if no acceleration hed occurred: (b)
Cres any defanlt of any other covenants ar agreement; (c) pxys ol) expenses incurred in enforcing this Security Instrument,
including, but not limlted to, reasonable altarneys' fces; 2nd (4) t2kes such action as Lender may reasonably require to assure
that the lien of this Security instrument, Lender's tights in che Propeny and Borrower's obligation to pay the sums secured by
this Security Ineteument shall continue - Upon reinstatement by Borrower, this Security Instrument and the
obligations secured hereby shell remain fulty effective as if no ececlerstion bad occurred, However, this right to reinstate shall
not spply in the case of acceleration under p 17

19, Sale of Note; Change of Loan Servicer, The Note or a partial interest in the Note (together with this Security

Hicabla law,
20. ‘Substances. Borrower shall not cause or permit the Presttice, use, disposal, storage, or release of any
Hozardous Substances on of Jn the Property.

Borrower shall not do, nor allow anyone else to do, anything affecting the
Property that is in violation of aay Environmental Law. The

shail not apply to the presence, use, or
storage on the Property of small quantities of Hazardous Substances that are generally i i
residential uses and to roaintenance of the '

Borrower shall promptly give Lender written notice of any Investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency of private party involving the Property and any Hazardous Substance or Environmental Law
of which Borrower has acty knowledge. If Borrower learns, or is no by any governmental or regulatory authority, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take
all necessary remedial aetions in accordance with Favironmentel Law.

_ As used in this paragraph 20, “Hazardous Substances" are those substances defined as toxic or hazardous substances by
Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, marerials containing asbestos or formald de, and rediosgctive materials, As used in
this paragraph 20, "Environmental Law" means federal laws 2nd laws of the clon where the Property 35 located thax
relate to heath, safety or environmental protecsion,

NON-UNIFORM COVENANTS, Borrower snd Lender further covenant end agres as follows:

21. Acceleration; Remedies, Lender shell give notice to Borrower prior to acceleration following Borrower's breach
of any covenant or agreement fn this Instrument (bnt not prior to acceleration under paragraph 27 unless
applicable law provides otherwise), The notice shall ecify: (a) the default; ) the action required to cure the defaule:
(c) a date, not fess than 30 days from the date the notice is Biven to Borrower, by which the default must be cured: and
(d} that falture to cure the default on or before the cate spectfied fn the notics may result

in acceleration of the sums
secured by this Security Instrument and sale of the Pro . The notice shall further inform Borrower of the right to
reinstate efter acceleration and the right to assert in the foreclosure proceeding the non-existence of a default or any other

defense of Borrower to acceleration and sale. If tha default is not cured on or before the date specified in the notice,
Lender, at its option, may require immediate payment in full of olf sums secured by this Sccurity Instrument without
further demand and may invoke the

wer of galo end other remedies permitted by applicable law. Lender shall be
cntitled to collect all expenses in ia em D2

pursuing the remedies provided In this paragraph 21, inciuding, but not limited
to, reasonable attorneys' Fees and costa of title evidence, mee &

Vf Lender lavokes the of sale, and if it is determined in a hearin fg held in accordance with applicable law that
Trustee con proceed to cole, Testes shall Pre

take such ection regarding notica of sale and shali give such notices to
Borrower and to other persons as applicable Law

Inny require, After the time required by applicable law and after
publication of the notice of bale, Trustee, veithout demand on B

orrowtr, shall sell the Property at public auction to the
highest bidder at the time and place and under the terms dedgnated tx the notice af sale

pia in one or more parcels and tn
any order Trustee determines, Lender or its designee may purchase the Pro at any sale.

Trustec shall dciivcr to the purchaser ‘Trustes's deed conveying the Without any covenant or warranty,
expressed or implied. The recitals in the Trustee's deed shall bc prima facie evidence of the truth of the statements made
therein. Trustee stall apply the proceeds of the sale in the following order: (a) to all expenses of the sale, including, but

Form 3034, 9
QD -ERING) ros08.01 toga 5 of 6 who

BK2O37PCG1654

 

     

i

feulGuO Jo UOINpUOD oF
ang Aypend 100g $0 p10sey

a
2
wo ‘
eee . 4
5 ara “t - ur _W
. moe +
alors

334

  

i
he
1

OWN S.YsquOosu

 
 

PABEY.

   

 
 

eyeenne

 

sone atomic: ty Ek

fo8 FAX oi 261.9701, CHASE LENDING <}4+- GREENSEORO-NC. Bose

    
  
 
        

 

Bren yo uc

a9 PUIG:
6 AiiehS 10084 fe

ee PS ‘thi Fruity Tnstrennent, If one or more riders are exccuted by Borrower and recorded together with this
wae ” ‘Sutty Iesmument, the covenants and agreements of each euch det shall be incorporated Info aed eat aoe es
ea {ie covenants end agreeméats of this Security strumens as ifthe rder( were apertof ie Seen

oh “- « fCheck epplicabie poxtes))

ebafon indebted eS a
Securin d to Trustee. Borrower shall pay aay recordation cosis, . ek =
Substitute Trustee, Leadér muy from tims to time. remove Trusteo and sppoint a successor trustee to any Trustee ea
hereunder by an instrumént recorded in the county in which -this is recorded. Without s cl
© Property; tue succestor trasten shall succeed to all the tile, power and duties confored upon vemos enon if e
‘aw. | a
2
3.

   
 

  

 

 

   

 

    

  

 

  

 

    

 

 

 

   

er cor 2] Adjustable Rate Rider ) Condominium Rider [7] 1-4 Family Rider
‘ a “3. Bod ted Payment Rider bol Planned Unit Developroent Rider Biweekly Payment Rider
Sa . bad Balloon Rider eed Rete Improvement Rider Second Home Rider
mr L_} VA Rides L<] Other(0) fspecify] Deed of trust Rider
. *t' Jie BY SIGNING UNDER SEAL BELOW, Borrower accepts and agrees to the terms and covenants contained fn this Security
, . : Insvument end in any rider(s) execwed by Bosrower and recorded
¥ - amesse3s
be P () odpe- (Seal)
- DARYT, L A Borrower
&. él. ff (Seal)
Oo PAULETTE. KELLY GAVIDSON -Bortower
(Seal) (Seal)
Warower «Borrower
GOZLFORD County ss:
37 = | Notary Public
4 SUL ESRD + Stale of North Carolina, do hereby certify thst
: ' DAVIDSON and PAULETTE KELLY DAVIDSON

Personally appeared before
ged the due execution of the foregoing instrument,

DORE officiel scal this twa OD day of ~euamigvenber 99g,

 

Bory

 

 

 

| > SYATE OF NoRTaL CAROLINA, County ss:

‘+. The foregoing cantificate of ,
; ~ “@Notary Publio of the County of is
} Sertlfied to be correct,

' This day of

| Registrar of Deeds

Form 3084 s)90

STATE OF NC- FORSYTH CO

Lore fh

CO The foregoing tertificate{s) of:

oer Kn}
¢ NP(1)

‘
4
ee ea renner etna ee wrens

* ivare certified to be correct at the date of shown os the first pare thereof,
: Dickie C. Wood, Register of Deeds by:

BK2037P6 1665

 
    

     

 

 
  
 

   

ate baer

ae
e

a

   

  

 

 

 

 

an te

= <i, Ae ae le " rae,

te tial gti hens
FE: (TEGO aan: il

Pes

 

. ‘Being all of Lot(6) 116, Sectivn 4 Northwood Estates Subdivist in
Book(s) 23, Page(s). 25, Forsyth Coitnty, North Carolina. men sane Nee

 

BK2637P61686

 

 

 

 

 

 

 

 

 

' a
oe '
. . .
. . 3
4 - 7
Mw. - “ . 4
u .
. . 4
wot +.
- + *
toy a
aa ne
Se eo,
‘
cot tee
ise a
Coys
5 L
oe

As

c

+

=“

 

Ce
.
.

oi ee ae

 

|

=f
. oh
woe ©
<a
.
.

tad Me

7
+
4

we,

frtanbes

cd

   

+ he atte,

va

 
